FraNK J.
(concurring). I concur in the determination made by the majority, hut believe that the decision should rest on a broader base. The question is whether the carrier breached its contract of insurance, as is charged in the complaint, by its refusal to prosecute an appeal from a judgment adversely rendered against the assured’s assignor. While reasonable grounds to justify the appeal are clearly present in this record, nothing in the insurance contract conditioned the obligation of the carrier upon that factor, or limited its obligation only to supplying defense up to and including the trial.
By the terms of its policy, the defendant assumed the absolute duty to defend, for there are no words qualifying or limiting the pertinent paragraph in the insurance contract issued by it. Such a contract under established rules must, in case of doubt or ambiguity, be strictly construed against the insurer, which is responsible for the language used in the policy.
It has frequently been stated that the duty to defend is broader than the duty to pay (Goldberg v. Lumber Mut. Cas. Ins. Co., 297 N. Y. 148). Moreover, the duty to defend is indivisible and it requires the carrier to conduct the whole defense and, if necessary to vindicate the rights of the insured, to prosecute an appeal (Mannheimer Bros. v. Kansas Cas. & Sur. Co., 149 Minn. 482).
I do not read Grand Union Co. v. General Acc., Fire & Life Assur. Corp. (254 App. Div. 274, aifd. 279 N. Y. 638) as imposing any condition of “unreasonableness” or “the circumstances of each case.” In that case (p. 276), which was determined upon stipulated facts, the question of law posed was, “ 1. Did defendant breach its promise to defend actions against plaintiff for damages from accidents covered by its policy? ” The question was answered in the affirmative by this court, and by the Court of Appeals in sustaining our judgment. There the problem involved legal representation both on the trial and on appeal and because the breach occurred at the very outset, it would appear that the question with respect to the carrier’s duty regarding appeal was not the crucial issue. Consequently, we should not assume that a distinction was intended.
*207Where the insurance company, as here, assumes a single obligation to defend its assured, I see no reason to draw a distinction between defense prior to or on appeal, in the absence of language in the contract expressing such an intention. Nor can I find justification for implying conditions as to the prosecution of an appeal not expressed within the ambit of the policy.
Babin, J. P., YalbNte and Stevens, JJ., concur with McNally, J.; Frank, J., concurs in result in opinion.
Order unanimously reversed on the law, with $20 costs and disbursements to the appellant, and the motion granted, with costs. Settle order.